Stuart, J.
Scire facias to revive a judgment which Rudisill had recovered against Talbott. Talbott was defaulted, and judgment of revivor.
The record shows the scire facias and the return of the sheriff that it had been, duly served.
J. M. Hanna, for the plaintiff.
The blanks in the scire facias and judgment are only as to costs, -which the clerk could at any time fill after the costs were taxed.
We can not discover any substantial grounds of objection to these proceedings.
Per Curiam. — The judgment is affirmed, with, 5 per cent, damages and costs.